              Case 5:18-cv-04844-BLF Document 21 Filed 10/24/18 Page 1 of 5




 1   BERNSTEIN LITOWITZ BERGER
        & GROSSMANN LLP
 2   DAVID R. STICKNEY (Bar No. 188574)
     (davids@blbglaw.com)
 3   12481 High Bluff Drive, Suite 300
     San Diego, CA 92130
 4   Tel: (858) 793-0070
     Fax: (858) 793-0323
 5
           -and-
 6
     MARK LEBOVITCH
 7   (markl@blbglaw.com)
     AVI JOSEFSON
 8   (avi@blbglaw.com)
     1251 Avenue of the Americas
 9   New York, NY 10020
     Tel: (212) 554-1400
10   Fax: (212) 554-1444
11   Counsel for Proposed Lead Plaintiff
     Union Asset Management Holding AG
12   and Proposed Lead Counsel for the Class
13

14                            UNITED STATES DISTRICT COURT
15                         NORTHERN DISTRICT OF CALIFORNIA
16                                       SAN JOSE DIVISION
17
      CITY OF SUNRISE FIREFIGHTERS’                 Case No. 5:18-cv-04844-BLF
18    PENSION FUND, on behalf of themselves
      and all others similarly situated,            CLASS ACTION
19
                          Plaintiff,                NOTICE OF NON-OPPOSITION TO
20                                                  UNION ASSET MANAGEMENT
                   v.                               HOLDING AG’S MOTION FOR
21                                                  APPOINTMENT AS LEAD
      ORACLE CORPORATION, SAFRA A.                  PLAINTIFF AND APPROVAL OF ITS
22    CATZ, MARK HURD, LAWRENCE J.                  SELECTION OF LEAD COUNSEL
      ELLISON, THOMAS KURIAN, KEN
23    BOND, and STEVE MIRANDA,
                                                    Date: April 11, 2019
24                         Defendants.              Time: 9:00 a.m.
                                                    Dept.: Courtroom 3, 5th Floor
25                                                  Judge: Honorable Beth Labson Freeman
26

27

28


     NOTICE OF NON-OPPOSITION
     CASE NO. 5:18-cv-04844-BLF
                 Case 5:18-cv-04844-BLF Document 21 Filed 10/24/18 Page 2 of 5




 1             Lead Plaintiff movant Union respectfully submits this notice of non-opposition to its

 2   motion for appointment as Lead Plaintiff and approval of its selection of Bernstein Litowitz as
                                                                                    1
 3   Lead Counsel for the Class in the above-captioned action. See ECF No. 17.

 4             Union is the presumptive Lead Plaintiff in this action. See 15 U.S.C. § 78u-4(a)(3)(B)(iii).

 5   The statutory deadline to seek appointment as Lead Plaintiff in this action was October 9, 2018.

 6   See ECF No. 17 at 5. That day, Union was the only Class member to file a motion for appointment

 7   as Lead Plaintiff. With the deadline to oppose Union’s motion having passed, see Local Rule 7-

 8   3(a), Union’s motion is now unopposed. And with losses of approximately $15.2 million when

 9   calculated on a FIFO basis and approximately $7.8 million when calculated on a LIFO basis, Union

10   has the “largest financial interest” in the outcome of the litigation.             15 U.S.C. § 78u-

11   4(a)(3)(B)(iii)(I)(bb).

12             Union also satisfies the typicality and adequacy requirements of Rule 23 because its claims

13   are typical of other Class members’ claims and because it will fairly and adequately represent the

14   interests of all Class members.       See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(cc).      The typicality

15   requirement is satisfied if the movant “has suffered the same injuries as absent class members, as

16   a result of the same conduct by the defendants.” In re Extreme Networks Inc. Sec. Litig., No. 15-

17   cv-04883-BLF, 2016 WL 3519283, at *3 (N.D. Cal. June 28, 2016) (citation omitted) (Freeman,

18   J.). Here, Union and all other Class members’ claims arise from the same course of events, and

19   their legal arguments to prove Defendants’ liability are nearly identical. Like all other Class

20   members, Union (1) purchased Oracle common stock during the Class Period, (2) at prices

21   artificially inflated by Defendants’ materially false and misleading statements and/or omissions,

22   and (3) was damaged thereby. As such, Union is a typical Class representative.

23             Union will also adequately represent the interests of the Class. “The test for adequacy asks

24   whether the class representative and his counsel ‘have any conflicts of interest with other class

25   members’ and whether the class representative and his counsel will ‘prosecute the action

26   vigorously on behalf of the class.’” City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v.

27
     1
28       All capitalized terms are defined in Union’s opening brief, unless otherwise indicated. See id.

     NOTICE OF NON-OPPOSITION
     CASE NO. 5:18-cv-04844-BLF                                                                         1
               Case 5:18-cv-04844-BLF Document 21 Filed 10/24/18 Page 3 of 5




 1   Align Tech., Inc., No. 12-CV-06039-LHK, 2013 WL 2368059, at *4 (N.D. Cal. May 29, 2013)

 2   (citation omitted). Here, Union satisfies these elements because its substantial financial stake in

 3   the litigation provides the ability and incentive to vigorously represent the Class’ claims. Union’s

 4   interests are perfectly aligned with those of the other Class members and are not antagonistic in

 5   any way. There are no facts to suggest any actual or potential conflict of interest or other

 6   antagonism between Union and other Class members.

 7          Further, Union—a sophisticated institutional investor—is a paradigmatic Lead Plaintiff

 8   under the PSLRA.       See H.R. Conf. Rep. No. 104-369, at *34 (1995), reprinted in 1995

 9   U.S.C.C.A.N. 730, 733 (1995) (explaining that “increasing the role of institutional investors in

10   class actions will ultimately benefit shareholders and assist courts by improving the quality of

11   representation in securities class actions”). Indeed, Union has served as Lead Plaintiff in cases

12   subject to the PSLRA in this District, including Hefler v. Wells Fargo & Company, No. 16-cv-

13   5479 (N.D. Cal.), in which it—with Bernstein Litowitz as Lead Counsel—recently achieved a

14   $480 million recovery for investors (pending court approval). Thus, Union is a prototypical Lead

15   Plaintiff contemplated by the PSLRA.

16          Accordingly, Union respectfully requests that the Court appoint it Lead Plaintiff, approve

17   its selection of Bernstein Litowitz as Lead Counsel for the Class, and grant such further relief as

18   the Court may deem just and proper.

19   Dated: October 24, 2018                       Respectfully submitted,

20                                                 BERNSTEIN LITOWITZ BERGER
                                                     & GROSSMANN LLP
21
                                                   /s/ David R. Stickney
22                                                 DAVID R. STICKNEY
23                                                 David R. Stickney (Bar No. 188574)
                                                   (davids@blbglaw.com)
24                                                 12481 High Bluff Drive, Suite 300
                                                   San Diego, CA 92130
25                                                 Tel: (858) 793-0070
                                                   Fax: (858) 793-0323
26
                                                          -and-
27
                                                   MARK LEBOVITCH
28                                                 (markl@blbglaw.com)

     NOTICE OF NON-OPPOSITION
     CASE NO. 5:18-cv-04844-BLF                                                                       2
              Case 5:18-cv-04844-BLF Document 21 Filed 10/24/18 Page 4 of 5



                                         AVI JOSEFSON
 1                                       (avi@blbglaw.com)
                                         1251 Avenue of the Americas
 2                                       New York, NY 10020
                                         Tel: (212) 554-1400
 3                                       Fax: (212) 554-1444
 4                                       Counsel for Proposed Lead Plaintiff
                                         Union Asset Management Holding AG
 5                                       and Proposed Lead Counsel for the Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF NON-OPPOSITION
     CASE NO. 5:18-cv-04844-BLF                                                    3
              Case 5:18-cv-04844-BLF Document 21 Filed 10/24/18 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on October 24, 2018, I caused the foregoing to be electronically filed

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4   to the email addresses denoted on the Electronic Mail Notice List.

 5
                                                  BERNSTEIN LITOWITZ BERGER
 6                                                  & GROSSMANN LLP
 7                                                /s/ David R. Stickney
                                                  DAVID R. STICKNEY
 8
                                                  David R. Stickney (Bar No. 188574)
 9                                                (davids@blbglaw.com)
                                                  12481 High Bluff Drive, Suite 300
10                                                San Diego, CA 92130
                                                  Tel: (858) 793-0070
11                                                Fax: (858) 793-0323
12                                                Counsel for Proposed Lead Plaintiff
                                                  Union Asset Management Holding AG
13                                                and Proposed Lead Counsel for the Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF NON-OPPOSITION
     CASE NO. 5:18-cv-04844-BLF
